    Case 1:19-cv-10720-LGS-BCM Document 166 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 8/23/21
 DAVIDSON HENAO, et al.,
            Plaintiffs,                          19-CV-10720 (LGS) (BCM)
       -against-                                 ORDER
PARTS AUTHORITY, LLC, et al.,
            Defendants.


BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's status and scheduling conference, it is

hereby ORDERED that:

      1.     To the extent the parties are unable to resolve their pending discovery disputes

             without court intervention, any party seeking relief shall file its letter-motion, in

             accordance with Moses Ind. Prac. § 2(b), no later than September 21, 2021. Letters

             in opposition shall be filed no later than September 27, 2021. Optional replies shall

             be filed no later than September 30, 2021. The Court will conduct a discovery

             conference on October 5, 2021, at 10:00 a.m. The conference will be conducted

             remotely using the Court's videoconferencing technology (Microsoft Teams).

             Members of the public may join by dialing (917) 933-2166 and entering the access

             code 540997561#. Chambers will email a video link to counsel in advance of the

             conference. It is the Court's practice to resolve discovery disputes at the conference,

             based on the parties' letters and such argument as may be presented during the

             conference, unless the Court determines that more formal briefing is required.

      2.     The deadline to complete all fact discovery is February 28, 2022. The parties are

             cautioned that it is up to them to budget the time between now and that deadline
    Case 1:19-cv-10720-LGS-BCM Document 166 Filed 08/23/21 Page 2 of 2




            appropriately, making allowances (if they deem it necessary) for any anticipated

            post-deposition written discovery.

      3.    The deadline to complete all discovery, including expert discovery, is April 29,

            2022.

Dated: New York, New York
       August 23, 2021
                                         SO ORDERED.




                                         ________________________________
                                         BARBARA MOSES
                                         United States Magistrate Judge




                                             2
